Order entered April 22, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01181-CV

                   MIKE RAWLINGS, MAYOR, ET AL, Appellants

                                          V.

                     TIMOTEO F. GONZALEZ ET AL., Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 12-09605-J

                                       ORDER
      Appellees’ request for oral argument is GRANTED.


                                                 /s/   MICHAEL J. O'NEILL
                                                       JUSTICE